Examiner’s Amendment

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelly J. Smith on 03/02/2022.
The application has been amended for specification and claims and as follows: 

Specification amendments:
Para [0044] of USPGPUB, in line 3 the first matrix 21 should be the first matrix 15
Para [0048] of USPGPUB, in line 1 the second matrix 15 should be the second matrix 21

Original claim numbering amendments:
Last two claims of 09/24/20202
Claim [[15]] 25
Claim [[16]] 26

Claim amendments:

14. (Currently Amended) An electronic device, comprising
a housing, which is filled to a predetermined fill level with a first matrix produced from a first potting compound,
at least one circuit board arranged in the housing, and,
arranged on at least one circuit board[[s]], at least one component, which has one or more passageways extending through the at least one component and which is embodied and arranged in the housing in such a manner that via the one or more passageways a connection is provided between a component side arranged within the housing interior filled with the first 
wherein a metal insert is arranged in the one or more passageways electrically contactable from the outside through a front end of the one or more passageways, the metal insert is connected via a component terminal connected thereto via a solder joint with a matching circuit board terminal arranged on the at least one circuit board,
[[whose]] wherein the one or more passageways are at least sectionally embodied in such a manner that they act as capillaries for a first media, whose viscosity is less than a predetermined limit value, and as barriers for a second media, whose viscosity is greater than the predetermined limit value,
wherein the at least one component, at least one component a second matrix produced from a second potting compound having a viscosity exceeding the predetermined limit value, [[which]] the second matrix is embodied in such a manner that it effects a terminal sealing of the connection formed by the one or more passageways of the at least one component against the first potting compound used for producing the first matrix. 


15. (Currently Amended) The electronic device of claim 14, wherein the second matrixthe second potting compound, which has a viscosity of greater than or equal to 20000 mPas or from 20000 mPas to 30000 mPas.

16. (Currently Amended) The electronic device of claim of claim 14, wherein the second matrixthe second potting compound, which in contact with air forms after few minutes or after 2 minutes to 5 minutes a skin counteracting further flow of the second potting compound.

17. (Currently Amended) The electronic device of claim 14, wherein the second matrix is embodied as a silicone matrix produced from a one [[-]] or multicomponent second potting compound. 

18. (Currently Amended) The electronic device of claim 14, wherein that the first matrix is embodied as a matrix produced from [[a]] the first potting compound, whose viscosity is less than the limit value, less than or equal to 1100 mPas or in a range from 900 mPas to 1100 mPas.

19. (Currently Amended) The electronic device of claim 14, wherein the first matrix is embodied as a matrix produced from [[a]] the first potting compound curing over a time period of a plurality of hours or more than one day.

20. (Currently Amended) The electronic device of claim 14, wherein the first matrix is embodied as a silicone matrix produced from a one [[-]] or multicomponent, first potting compound.

at least one circuit board 
on [[such]] the at least one circuit board, the at least one component is arranged, whose passageways extend essentially in parallel with the at least one circuit board on a straight line through the at least one component, and
the second matrix adjoining [[such]] the at least one component extends in such a manner over the component side formed by [[the]] a rear face of the at least one component opposite to the front face of the at least one component outside the first matrix that the second matrix forms a terminal sealing of the passageways.

22. (Currently Amended) The electronic device as of claim 14, wherein the at least one component

23-26. (Cancelled)


Allowable Subject Matter
3.	14-22 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 14, the references of record, either singularly or in combination, do not teach or suggest at least an electronic device comprising “wherein a metal insert is arranged in the one or 

The closet prior arts on records Narasimhan et al. (US PGPUB 2021/0257233 A1), Sadeghi et al. (WO 2021/022291 A1), Sadeghi et al. (WO 2021/021501 A1), Bergantz et al. (US PGPUB 2020/0324410 A1). Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 

Claims 15-22 are also allowed being dependent on allowable claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897